Citation Nr: 1639437	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-28 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the appellant, the son of the Veteran, was permanently incapable of self-support prior to age 18 (i.e. a helpless child) for purposes of potential receipt of VA benefits.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the son of the Veteran who served on active duty from September 1943 to January 1947.  The Veteran died in November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDING OF FACT

The appellant has never been shown to have been able to earn his own self-support.


CONCLUSION OF LAW

Resolving any reasonable doubt in the appellant's favor, the criteria for permanent incapability of self-support prior to age 18 have been met.  38 U.S.C.A. § 101 (4)(A) (West 2015); 38 C.F.R. §§ 3.57, 3.210, 3.356 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The appellant seeks to establish himself as a "helpless child" for VA benefits purposes.

The term child of the Veteran means an unmarried person who, before the age of 18 years and who was a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) who was under the age of 18; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support (i.e. a helpless child); or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 U.S.C.A. §§ 101 (4)(A), 104(a) (West 2015); 38 C.F.R. § 3.57 (2015). 

For helpless child status, it must be shown that the child became permanently incapable of self-support by reason of mental or physical defect before the date of attaining the age of 18 years.  Rating determinations are to be made solely on the basis of whether the child was permanently incapable of self-support by reason of physical or mental defects. The question of permanent incapacity for self-support is one of fact based on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling. 

The fact that a child is earning his or her own support is prima facie evidence that he or she is not incapable of self-support, and incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  38 C.F.R. § 3.356 (b)(1).  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of eighteen years, may be so held at a later date
even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  38 C.F.R. 
§ 3.356 (b)(2).

Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356 (b)(3).  

The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356 (b)(4).

The Court has held that in cases such as this, the "focus of analysis must be on the [claimed helpless child's] condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  

In other words, for purposes of initially establishing helpless child status, the claimed helpless child's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimed helpless child was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimed helpless child's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  

In this case, the appellant was born in September 1981.  When he was only 3 years old, his father passed away.  At approximately age 7, he was diagnosed with attention deficit hyperactivity disorder and was later diagnosed with conduct disorder.  He also has a history of being dismissed from multiple private schools as a child due to issues with behavior.  

In addition, he has a history of depression, with an apparent suicidal gesture at age 15 (i.e an overdose of Tegretol) requiring emergency detoxification through placement of a nasal gastric tube.  He has also had a long history of cocaine dependence dating from approximately age 16.  

It appears that the appellant did complete the 12th grade, taking at least English and math through a special education curriculum but it is not clear from the record whether or not he graduated from high school.  He does have a work history after high school that includes working as a bartender and in similar jobs from January 1998 to October 2005.  However, at a February 2006 psychological evaluation conducted in conjunction with the appellant's claim for SSA/SSI, he reported that he had never held a job for more than 2 months and that he had been fired from jobs on more than 30 occasions because of poor attendance, alcohol use and poor interactions with customers.    

Also, at an April 2008 private psychiatric evaluation, the appellant reported that he can buy groceries and shop for household items and clothing but that he did not understand billing concepts well enough to pay his own bills.  He could use a calculator for simple operations but could not use a checkbook and was unable to use a budget.  

The evaluating psychologist concluded that the appellant was not capable of managing his own benefits.  

In a June 2009 decision, the appellant was awarded supplemental security income (SSI) based on a finding that he was currently unable to work and his mother was appointed be his representative payee (i.e. manage his monthly SSI benefit payments).  The decision also concluded that the appellant did not have any "past relevant work."

As a whole, the evidence of record does not tend to show that the appellant has ever earned his own support.  In this regard, although it appears that the appellant started working as a bartender at age 17 and continued to work in this and similar capacities until approximately age 24, there is no indication that he was actually able to support himself during this time frame.  In this regard, he has affirmatively reported that he never held a job for more than 2 months and has been fired on more than 30 occasions.  Also, SSA determined that the Veteran did not have any "past relevant work", a finding which tends to indicate that he never worked to the level of "substantial gainful activity", a work level that is generally required for an individual to support himself.  

Also, the evidence reasonably indicates that the appellant has always had a significant money management deficiency.  In this regard, the April 2008 psychologist noted that the appellant he had reported the inability to pay bills or to use a checkbook.  On the other hand, at a separate psychological assessment, the appellant was found to be able to conduct his own business transactions.  However, given the appellant's specific reporting of an inability to do conduct these transactions combined with the April 2008 psychologist's conclusion that he was unable to manage his own benefit payments; given that the appellant was enrolled in a special education curriculum for math; and given that there is no specific evidence of record tending to indicate that the appellant has ever been able to pay his own bills, the evidence is at least in equipoise as to whether the appellant has a significant money management deficiency.  Accordingly, considering the above mentioned lack of history of earning self-support, money management deficiency and consistent mental health disability, and resolving all reasonable doubt in his favor, the appellant was permanently incapable of self-support prior to age 18 and his appeal as to this issue may be granted.

The appellant is advised that the granting of this appeal means only that he could potentially be awarded VA benefits.  Whether or not an award of VA benefits will actually be made will require further review by the VA regional office.  Also, the appellant should keep in mind that he is already receiving SSI benefits.  Consequently, if he does end up receiving any VA benefits, it is quite possible that this award will result in a reduction of his SSI benefits.    

In sum, the Board's review of the current evidence has led to the conclusion that the appellant has been incapable of self-support.  However, the Board believes that the appellant's own demonstrated resiliency combined with continued advances in physical and mental health care make it possible that his situation will improve.  Consequently, he is encouraged not to rule out the possibility of working towards his self-support in the future.  


ORDER

Entitlement to recognition of the appellant as a helpless child of the Veteran for VA benefits purposes is granted.    


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


